         Case 1:20-cv-05420-ALC Document 19 Filed 07/20/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


THE BRONX DEFENDERS, THE LEGAL AID                                          20-CV-5420
SOCIETY, BROOKLYN DEFENDER SERVICE,                                             (AC)
QUEENS LAW ASSOCIATES NOT FOR PROFIT
CORPORATION d/b/a QUEENS DEFENDERS,                                      ORDER FOR
NEIGHBORHOOD DEFENDER SERVICE OF                                         ADMISSION
HARLEM, and NEW YORK COUNTY DEFENDER                                   PRO HAC VICE ON
SERVICE,                                                                ORAL MOTION
                                    Plaintiffs,

                         -against-

THE OFFICE OF COURT ADMINISTRATION, and
LAWRENCE K. MARKS, in his official capacity as Chief
Administrative Judge of the Unified Court System,

                                               Defendants.


       Upon the oral motion of Adrienne J. Kerwin, for admission to practice Pro Hae Vice in

the above captioned action is granted.

       Applicant has declared that she is a member in good standing of the bar of the State of

New York; and that her contact information is as follows:

               Adrienne J. Kerwin
               Assistant Attorney General
               New York State Office of the Attorney General
               The Capitol
               Albany, New York 12224
               Telephone: (518) 776-2608
               Fax: (518) 915-7740
               Email: Adrienne.Kerwin@ag.ny.gov

       Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel

for the Lawrence K. Marks in the above-entitled action;
         Case 1:20-cv-05420-ALC Document 19 Filed 07/20/20 Page 2 of 2




       IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the

above-captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.



Dated: ________________                        _________________________________
                                                       Andrew L. Carter, Jr,
                                                 United States District Court Judge




                                                 2
